Title: From George Washington to Thomas Waggener, 8 October 1755
From: Washington, George
To: Waggener, Thomas



To Captain Thomas Waggener, of the Virginia Regiment.
[Fredericksburg, 8 October 1755]

You are hereby Ordered to proceed to Alexandria, with all possible Dispatch, and to take all the men there under your Command; which, with what Officers you shall think necessary for the number, you are to March immediately to Winchester, when you will receive further Orders.
You are to provide them at Alexandria with Arms, as far as they will go—ammunition, &c.—if there is any ammunition there to spare, you are to take it up to Winchester with you, and Lodge it in the Commissary’s Store there.
If you think that Provision can not be got on the Road for your Command; you must take it from the Stores at Alexandria. I would have you to use Pack-Horses or Waggons, whichever you shall judge best, for forwarding your March.
You are also to provide your men with Haversacks. Given under my hand, this 8th of October, 1755.

G:W.

